      Case 4:18-cv-00137-MW-CAS Document 69 Filed 12/30/19 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

NATIONAL RIFLE ASSOCIATION
OF AMERICA, INC.,

             Plaintiffs,
v.                                           Case No. 4:18cv137-MW/CAS

RICK SWEARINGEN, in his official
capacity as Commissioner of the
Florida Department of Law
Enforcement, et al.,

          Defendants.
__________________________/

                 ORDER GRANTING JOINT MOTION FOR
                     EXTENSION OF DEADLINES

      This Court has considered, without hearing, the Joint Motion for Extension of

of Time. ECF No. 66. The motion is GRANTED. The deadlines shall be extended

as set forth below.

      The deadline for initial disclosures is extended to February 3, 2020.

      The deadline for Plaintiffs’ expert disclosures is extended to February 20,

2020. Defendants’ expert disclosures shall be March 23, 2020.

      The deadline for filing dispositive motions is extended to July 3, 2020. While

the parties state this extension will not interfere with the time set for trial, the

inconvenience extends to this Court in its attempt to rule on all pending motions


                                         1
      Case 4:18-cv-00137-MW-CAS Document 69 Filed 12/30/19 Page 2 of 2




prior to trial. Further extensions of the dispositive motion deadline shall be granted

only with the showing of good cause.

      SO ORDERED on December 30, 2019.

                                       s/Mark E. Walker               ____
                                       Chief United States District Judge




                                          2
